Mr. Justice Lawrence delivered the opinion of the Court: In this case the only judgment of forfeiture offered in evidence, as appears bv the bill of exceptions, was a mere memorandum by the clerk, which probably was a literal copy of the minutes of the judge. It does not even name the parties against whom this scire facias has issued. A valid judgment of forfeiture was set out in the scire facias, but it was not offered in evidence. For want of a proper judgment of forfeiture, this judgment on the scire facias must be reversed. Judgment reversed.